MEMORANDUM OPINION
                                        No. 04-10-00556-CV

                                    CLAYTON HOMES, INC.,
                                          Appellant

                                                   v.

                                           Jesus LEMUS,
                                              Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-10-34
                         Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 15, 2010

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. The motion states that

counsel for appellee is unopposed to the motion. Therefore, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                    PER CURIAM